 

10
11
“12
13
14
15
16
17
18
19
20
21
22

23

Case 2:20-cv-00209-JLR Document 10 Filed 08/04/20 Page 1 of 2

Case 2:20-cv-00209-JLR Document 9-1 Filed 07/08/20 Page 1 of 2

 

 

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
SONG WANG,
Petitioner, Case No. €20-209-JLR
Vv. .
ORDER DISMISSING ACTION
JERI BOE,
Respondent.
The Court, having reviewed Petitioner’s petition for writ of habeas corpus, Respondent’s
answer thereto, the Report and Recommendation of Michelle L, Peterson, United States

Magistrate Iudge, and the remaining record, hereby finds and ORDERS:

(1) The Report and Recommendation is approved and adopted.

(2)  Petitioner’s petition for writ of habeas corpus (dkt. #3) is DENIED, and this
action is DISMISSED with prejudice.

(3) In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, a certificate of appealability is DENIED.

ORDER DISMISSING ACTION
PAGE - 1

 
10
11
12

13

14

15
16
17
18
19
20
21
22

23

 

 

Case 2:20-cv-00209-JLR Document 10 Filed 08/04/20 Page 2 of 2

Case 2:20-cv-00209-JLR Document 9-1 Filed 07/08/20 Page 2 of 2

(4) The Clerk is directed to send copies of this Order to Petitioner, to counsel for

Respondent, and to the Honorable Michelle L. Peterson.

DATED this 44" day of aaah , 2020.

 
 
   

JAMES Y. ROBART
United States District Judge

ORDER DISMISSING ACTION
PAGE - 2

 
